Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 2-8 and 10 are canceled. Claims 1, 9 and 11-12 are pending and under examination in this office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Cost et al. (US2013/0122591, published May 16, 2013, priority oct 27, 2011).
Claims 1, 9 and 11-12 are drawn to a composition comprising an amount of a recombinant adeno-associated virus (rAAV) vector comprising an open reading frame encoding iduronate-2-sulfatase (I2S/IDS) effective to enhance neurocognition in a human having mucopolysaccharidosis type II (MPSII) disorder relative to a human with MPS II that is not administered the rAAV, wherein the rAAV is AAV9 or AAVrh10. Dependent claims are directed to wherein the rAAV is rAAV9 vector (claim 9), wherein the amount inhibits growth delay, inhibits hepatospenomegaly, inhibits cardiopulmonary disease or inhibits skeletal dysplasia or any combination thereof (claim 11) and wherein the rAAV is rAAVrh10 (claim 12).  
Cost et al. (US2013/0122591) teaches a composition comprising a rAAV vector encoding iduronate-2-sulfatase (I2S/IDS) for treating MPSII, wherein the rAAV vector includes rAAV-1-11 and rAAVrh10 vector, which meets the limitations recited in claims 1, 9 and 11-12 (see paragraphs [0151], [0166], [0013]; [0052]-[0054]; [0099]; [0138]; [0148]; [0151]-[0153]; [0159]-[0161] and [0166]  in particular). The limitation “an amount…effective to enhance neurocognition in a human” recited in claim 1 and the limitation “wherein the amount inhibits growth delay, inhibits hepatopenomegaly, inhibits cardiopulmonary disease or inhibits skeletal dysplasia or any combination thereof” as in claim 11 are not limited to a specific amount. Cost teaches the use of AAV9 or rAAVrh10 vector encoding iduronate-2-sulfatase (I2S/IDS) is for treating MPSII, which inherently enhances neurocognition in a human recited in claim 1 and inhibits growth delay, inhibits hepatopenomegaly, inhibits cardiopulmonary disease or inhibits skeletal dysplasia or any combination thereof as in claim 11. Thus, claims 1, 9 and 11-12 are anticipated by Cost et al.

6.	Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Asokan et al. (US2012/0009268, published Jan 12, 2012, priority Feb 11, 2009).
Asokan et al. (US2012/0009268) teaches a composition comprising a rAAV vector encoding iduronate-2-sulfatase (I2S/IDS) for treating MPSII, wherein the rAAV vector includes rAAV-1-11 vector and other recombinant serotype AAV vectors including rAAVrh10, which meets the limitations recited in claims 1, 9 and 11 (see paragraphs [0054]-[0059]; p. 4, table 1 (Rh10); [0072]-[0075]; [0083]-[0090]; [00242]; [0238]; [0300], in particular). 
Asokan also teach the amount  “effective to enhance neurocognition in a human” in claim 1 and “inhibits growth delay, inhibits hepatopenomegaly, inhibits cardiopulmonary disease or inhibits skeletal dysplasia or any combination thereof” in claim 11 because Asokan teaches the amount includes different titers at least about 105-1015 transduction units or 108-1013 transducing units (see [0331]), which is either within or overlapping with the infection units taught in the specification (see p. 18, lines 29-p. 19, line 12 of the instant specification). If the amount disclosed in the instant specification can enhance neurocognition in a human or inhibit growth delay, inhibits hepatopenomegaly, inhibits cardiopulmonary disease or inhibits skeletal dysplasia or any combination thereof, the same amount range disclosed by Asokan can achieve the same effects as instant claimed because the recited effects are inherent results of administration of the AAV encoding l I2S/IDS to a human with MPSII. Thus, claims 1, 9 and 11-12 are anticipated by Asokan (US2012/0009268).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS), and Clearley and Wolfe (Mol. Thera. 2006; 13:528-537, as in IDS).
Even if Asokan does not teach rAAVrh10, Zhang and Clearley teach the use of rAAV9 and rAAVrh10 for specifically targeting and expressing lysosomal enzymes in the brain regions. Zhang teaches that rAAVrh10 vector is as efficient as rAAV9 to specifically target to neurons of the CNS and express encoded genes in neurons of the CNS (see abstract; p. 1441-1445, in particular). Clearley teaches that injection of rAAV9 and rAAVrh10 vectors encoding a lysosomal enzyme into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 (see p. 529; p. 530-534, in particular). 
A person of ordinary skill in the art would have recognized that applying the known rAAVrh10 vector and technique disclosed by Zhang and Clearley to the AAV and composition of Asokan would have yielded the predictable result of a rAAVrh10 encoding I2S/IDS and resulted in an improved product. Injection of rAAV9 and rAAVrh10 vectors encoding a lysosomal enzyme into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 vector, and would increase patient’s satisfaction with recommended gene therapy treatment of MPSII.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known rAAVrh10 vector and technique disclosed by Zhang and Clearley to the AAV and composition of Asokan, and yield the predictable result of a rAAVrh10 encoding I2S/IDS for better targeting and expression of I2S/IDS in the brain and thereby treating MPSII or enhancing neurocognition and inhibiting growth delay, hepatopenomegaly, cardiopulmonary disease or skeletal dysplasia or any combination thereof in a human with MPSII. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9249424 in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS) and Clearley et al. (Mol. Thera. 2006; 13:528-537).
Claims 1-16 of the ‘424 patent encompass a method to prevent, inhibit, or treat one or more neurological signs or symptoms associated with a deficiency in a lysosomal storage enzyme including I2S/IDS using a composition comprising an amount of an rAAV including rAAV1-rAAV11 (see col. 7-8) encoding a lysosomal storage enzyme including I2S/IDS, effective to prevent, inhibit or treat the one or more neurological signs or symptoms associated with the deficiency. The composition comprising an amount of an rAAV including rAAV1-rAAV11 (see col. 7-8) encoding a lysosomal storage enzyme including I2S/IDS, which anticipates the instant claims because the composition comprising an AAV including rAAV9 encoding I2S/IDS. 
Even if the claims do not explicitly recite rAAV9 or rAAVrh10, Zhang and Clearley teach the use of rAAV9 and rAAVrh10 for specifically targeting and expressing lysosomal enzymes in the brain regions for the reasons set forth above. 
A person of ordinary skill in the art would have recognized that applying the known rAAV9 or rAAVrh10 vector and technique disclosed by Zhang and Clearley to the AAV and composition of the ‘424 patent would have yielded the predictable result of a rAAV9 or rAAVrh10 encoding I2S/IDS and resulted in an improved product. Injection of rAAV9 and rAAVrh10 vectors encoding a lysosomal enzyme into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 vector, and would increase patient’s satisfaction with recommended gene therapy treatment of MPSII.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known rAAV9 or rAAVrh10 vector and technique disclosed by Zhang and Clearley to the AAV and composition of the ‘424 patent, and yield the predictable result of a rAAV9 or rAAVrh10 encoding I2S/IDS for better targeting and expression of I2S/IDS in the brain and thereby treating MPSII or enhancing neurocognition and inhibiting growth delay, hepatopenomegaly, cardiopulmonary disease or skeletal dysplasia or any combination thereof in a human with MPSII.

9.	Claims 1, 9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 13, 21-24 and 26-40 of copending Application No. 15/717358, claims 1, 6-11 and 17-19 of copending Application No. 15/813908, claims 2-17 of copending Application No. 17/212516, claims 1-11, 20-22, 25-26 and 28-31 of copending Application No. 17/508714, claims 1-15 and 7-21 of copending Application No. 17/574118 or claims 1-11 of copending Application No. 17/972533. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application Nos. 15/717358, 15/813908, 17/212516, 17/508714, 17/574118 and 17/972533 encompass using a composition comprising an rAAV9 or rAAVrh10 encoding I2S/IDS for treating MPSII or enhancing neurocognition and inhibiting growth delay, hepatopenomegaly, cardiopulmonary disease or skeletal dysplasia or any combination thereof in a human with MPSII. The composition that comprises an rAAV9 or rAAVrh10 encoding I2S/IDS for treating MPSII or enhancing neurocognition and inhibiting growth delay, hepatopenomegaly, cardiopulmonary disease or skeletal dysplasia or any combination thereof in a human with MPSII encompassed in the composition used in the method of copending Applications are the same as the claimed composition and thus, anticipate instant claims. While not identical, the claims of the instant application and the copending applications encompass an invention overlapping in scope. Application claim a non-distinct invention overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

10.	NO CLAIM IS ALLOWED.

11.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
December 2, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649